DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 was considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the switchgear, infrared camera, processing unit, output unit, indication of a fault, second infrared image, comparison of the determined pixels in the first infrared image with the determines pixels in the second infrared image, visible camera, visible image, overlay the determined pixels in the at least one infrared image onto a corresponding at least one location in the visible image, a plurality of images taken at different times, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 objected to because of the following informalities: “with the determines pixels” appears to be a typo.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing unit configured to determine…” and “an output unit configured to output…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim limitation “a processing unit configured to determine…” and “an output unit configured to output…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions.  All instances of “processing unit” in the specification fail to describe structure for the various functions the unit performs.  Similarly, all instances of “output unit” in the specification fail to describe structure for the function performed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 2-15 fall together accordingly.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, as described above, the disclosure does not provide adequate structure to perform the claimed functions claimed. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Dependent claims 2-15 fall together accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. “A Real-time IR-Fusion Switchgear Contact Monitoring System (SCMS)”, hereafter Yan, in view of Johnson et al. US 2008/0099678 A1, hereafter Johnson.

Regarding claim 1, Yan discloses a system for monitoring a switchgear (IR-Fusion Switchgear Contact Monitoring System) [title], the system comprising:
an infrared camera (infrared data collection module, infrared array sensor, infrared array data processing module) [FIG. 8] configured to acquire at least one infrared image of the switchgear (IR array data, of which each pixel is a measurement of the temperature of objects in a field; based on the switchgear) [section II; section II.B];
a processing unit (infrared array data processing module) [FIG. 8] configured to 
determine that a hot spot exists in the switchgear (detect localized thermal conditions or hotspots) [section I];
an output unit (visible image and infrared data fusion module, ARM controller) [FIG. 8] configured to output an indication of a fault in the switchgear based on the determined hot spot (monitoring results; termination at conductor bus joints are subject to thermal expansion and contraction, ultimately resulting in excessive heat and loosened connections…an excellent maintenance method for identifying problems with loose electrical terminations by comparing the temperatures of the bus and bus joints) [FIG. 14; section 1].
However, while Yan discloses detecting a hotspot of a switchgear using infrared imaging, Yan fails to explicitly disclose determine a pixel in the at least one infrared image associated with a hottest temperature, to determine pixels in the at least one infrared image associated with a temperature that is within a threshold temperature of the hottest temperature, and to determine that a hot spot exists as a determination, the determination comprising a utilization of the determined pixels in the at least one infrared image.
Johnson, in an analogous environment, discloses determine a pixel in the at least one infrared image associated with a hottest temperature (relative hot threshold…range is relative to the current hottest pixel…in the scene) [0082], to determine pixels in the at least one infrared image associated with a temperature that is within a threshold temperature of the hottest temperature (infrared pixels above the threshold defined by the current hottest pixel(s) in the scene) [0082], and 
to determine that a hot spot exists in the switchgear as a determination (all infrared pixels above 95 degrees in the scene will be alpha-blended) [0082], the determination comprising a utilization of the determined pixels in the at least one infrared image (all infrared pixels above 95 degrees in the scene will be alpha-blended; alarm flash mode…to call attention to areas of interest…the alpha-blended areas are “flashed”) [0082].
Yan and Johnson are analogous because they are both related to thermal/IR imaging.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hotspot detection method, as disclosed by Johnson, with the invention disclosed by Yan, the motivation being making infrared images less subjective [0007].

Regarding claim 2, Yan and Johnson address all of the features with respect to claim 1 as outlined above.
Johnson further discloses the threshold temperature comprises a fixed temperature range (temperature range is relative to the current hottest pixel) [0082].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hotspot detection method, as disclosed by Johnson, with the invention disclosed by Yan, the motivation being making infrared images less subjective [0007].

Regarding claim 13, Yan and Johnson address all of the features with respect to claim 1 as outlined above.
Yan further discloses a visible camera (low voltage CMOS image sensor) [FIG. 8] configured to acquire a visible image of the switchgear (collects both visible-images and IR array data of switchgear contacts) [abstract], wherein the processing unit is configured to overlay the determined pixels in the at least one infrared image onto a corresponding at least one location in the visible image (the IR-fusion module fuses temperature array data and image data collected) [abstract].

Claims 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yan and Johnson, further in view of Kozel et al. WO 2019/125820 A1, hereafter Kozel.

Regarding claim 3, Yan and Johnson address all of the features with respect to claim 1 as outlined above.
However, while the combination disclose thermal images of a switchgear determining hotspots using the hottest temperature pixel and corresponding temperature threshold, the combination fails to explicitly disclose the at least one image comprises a first infrared image and a second infrared image acquired after the first infrared image, wherein the processing unit is configured to determine a pixel in the first infrared image associated with a hottest temperature of the first infrared image and determine a pixel in the second infrared image associated with a hottest temperature of the second infrared image, wherein the processing unit is configured to determine pixels in the first infrared image associated with a temperature that is within the threshold temperature of the hottest temperature in the first infrared image and determine pixels in the second infrared image associated with a temperature that is within the threshold temperature of the hottest temperature in the second infrared image, and wherein the processing unit is configured to determine that the hot spot exists in the switchgear based on a comparison of the determined pixels in the first infrared image with the determines pixels in the second infrared image.
Kozel, in an analogous discloses further discloses the at least one image comprises a first infrared image and a second infrared image acquired after the first infrared image (single image may be recorded. The at least two electrical component may be reimaging with another single image…temperature data of at least one of the electrical components in the single image and the another single image may be compared) [0014],
wherein the processing unit is configured to determine a pixel in the first infrared image associated with a hottest temperature of the first infrared image and determine a pixel in the second infrared image associated with a hottest temperature of the second infrared image (single image may be recorded. The at least two electrical components may be reimaging with another single image…temperature data of at least one of the electrical components in the single image and the another single image may be compared) [0014], 
wherein the processing unit is configured to determine pixels in the first infrared image associated with a temperature that is within the threshold temperature of the hottest temperature in the first infrared image and determine pixels in the second infrared image associated with a temperature that is within the threshold temperature of the hottest temperature in the second infrared image (single image may be recorded. The at least two electrical component may be reimaging with another single image…temperature data of at least one of the electrical components in the single image and the another single image may be compared) [0014], and
wherein the processing unit is configured to determine that the hot spot exists in the switchgear based on a comparison of the determined pixels in the first infrared image with the determines pixels in the second infrared image (a warming may be generated when a variation in the temperature data of the at least one electrical component relative to the single image and the another single image is higher than a threshold) [0014].
Yan, Johnson, and Kozen are analogous because they are related to thermal/IR imaging.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the image comparison method, as disclosed by Kozen, with the invention disclosed by Yan and Johnson on each the first and second infrared images, the motivation being making infrared images less subjective [0007].

Regarding claim 4, Yan, Johnson, and Kozel address all of the features with respect to claim 3 as outlined above.
Johnson further discloses the determination that the hot spot exists comprises an analysis of one or more of:
a shape of at least one region within the determined pixels in the at least one infrared image,
a size of the at least one region within the determined pixels in the at least one infrared image (temperature measure spot size) [0037],
a position of the at least one region within the determined pixels in the at least one infrared image,
a number of the at least one region within the determined pixels in the at least one infrared image,
a number of pixels within the determined pixels in the at least one infrared image.

Regarding claim 14, Yan, Johnson, and Kozel address all of the features with respect to claim 3 as outlined above.
Johnson further discloses to determine a pixel associated with a hottest temperature (relative hot threshold…range is relative to the current hottest pixel…in the scene) [0082],
determine a number of threshold pixels associated with a temperature that is within the threshold temperature of the hottest temperature (infrared pixels above the threshold defined by the current hottest pixel(s) in the scene) [0082].
Kozel further discloses the at least one image comprises a plurality of images acquired at different times (single image may be recorded. The at least two electrical component may be reimaging with another single image more than one week after the imaging.  Temperature data of at least one of the electrical components in the single image and the another single image may be compared) [0014], 
wherein the processing unit is configured to determine a pixel in each of the plurality of infrared images associated with a hottest temperature in each of the plurality of infrared images (single image may be recorded. The at least two electrical component may be reimaging with another single image more than one week after the imaging.  Temperature data of at least one of the electrical components in the single image and the another single image may be compared) [0014], 
wherein the processing unit is configured to determine a number of threshold pixels in each of the plurality of infrared images associated with a temperature that is within the threshold temperature of the hottest temperature in each of the plurality of infrared images (single image may be recorded. The at least two electrical component may be reimaging with another single image more than one week after the imaging.  Temperature data of at least one of the electrical components in the single image and the another single image may be compared) [0014], and 
wherein the determination that the hot spot exists comprises a determination of a rate of change of the number of threshold pixels with time (a warming may be generated when a variation in the temperature data of the at least one electrical component relative to the single image and the another single image is higher than a threshold) [0014].
Using the combination of Kozel’s compared images with Johnson’s determination of a hottest temperature and a number of threshold pixel would result in the claimed language.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yan and Johnson, further in view of Lin et al. “Deep Learning for Intelligent Substation Device Infrared Fault Image Analysis”, hereafter Lin.

Regarding claim 10, Yan and Johnson address all of the features with respect to claim 1 as outlined above.
However, the combination fails to explicitly disclose the determination that the hot spot exists comprises a generation of at least one binary image, and wherein the determined pixels in the at least one infrared image are given a different binary value than remaining pixels in the at least one infrared image.
Lin, in an analogous environment, discloses the determination that the hot spot exists comprises a generation of at least one binary image, and wherein the determined pixels in the at least one infrared image are given a different binary value than remaining pixels in the at least one infrared image (binary image can be further obtained) [section 2.1].
Yan, Johnson, and Lin are analogous because they are related to thermal/IR imaging.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the binary image, as disclosed by Lin, with the invention disclosed by Yan and Johnson, the motivation being intelligent object recognition [abstract].

Regarding claim 11, Yan and Johnson address all of the features with respect to claim 1 as outlined above.
However, the combination fails to explicitly disclose the determination that the hot spot exists comprises a utilization of a machine learning algorithm.
Lin, in an analogous environment, discloses the determination that the hot spot exists comprises a utilization of a machine learning algorithm (state-of-the-art convolutional and recursive neural network) [abstract].
Yan, Johnson, and Lin are analogous because they are related to thermal/IR imaging.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the neural network, as disclosed by Lin, with the invention disclosed by Yan and Johnson, the motivation being intelligent object recognition [abstract].

Regarding claim 12, Yan, Johnson, and Lin address all of the features with respect to claim 11 as outlined above.
Lin further discloses the machine learning algorithm comprises a trained neural network(state-of-the-art convolutional and recursive neural network) [abstract].
Yan, Johnson, and Lin are analogous because they are related to thermal/IR imaging.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the neural network, as disclosed by Lin, with the invention disclosed by Yan and Johnson, the motivation being intelligent object recognition [abstract].

Allowable Subject Matter
Claims 5-9 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/            Primary Examiner, Art Unit 2485